Title: 24th.
From: Adams, John Quincy
To: 


       Weather was so cloudy all day, that we had no philosophical lecture. Tuesday evening we had a meeting of the ΦBK. Admitted Abbot, Bancroft, and Lincoln, and yesterday morning, we met again at Packard’s chamber, and voted to admit Barron, Gardner and Grosvenor. Our Class having no college exercices to attend to, and many of them having now finished their parts for Commencement, are generally very indolent. Riding, and playing, and eating and drinking employ, the chief part of their time.
       John Phelps of Westfield, Hampshire C, will be 19 the 16th. of next month. He entered this University, with Judd, since last Commencement and has not made a conspicuous figure in the Class. This College indeed cannot boast much of the acquisitions it has made from New-Haven and Dartmouth. Angier, Kellogg, Judd, Phelps and Willard are all either harmless and inoffensive, or malicious, and hypocritical characters. Phelps however would come under the first description; for no body ever complains of being injured by him. He is I believe one of those indifferent characters, which are neither virtuous nor vicious.
      